Citation Nr: 0714503	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-38 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to May 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2003, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.   


REMAND

The veteran claims that he suffers from residuals of an 
injury to the left leg during service.  Specifically, in his 
substantive appeal he reported that while at basic training 
at Fort Polk, Louisiana, he was treated at the troop 
dispensary for a left leg injury caused by a spike on a pole 
while climbing up a rope.  He stated that he has a scar from 
this injury.  

Service medical records do not appear to document the 
particular circumstances now claimed by the veteran over 
thirty years after the fact.  However, service medical 
records do include an April 1974 entry which documents 
treatment for left leg pain.  At that time the veteran 
reported that he had cut his leg three to four months 
earlier.  

The veteran has requested a VA examination, and under the 
particular circumstances of this case where there is 
documentation of treatment for left leg complaints during 
service, the Board believes that 38 C.F.R. § 3.159(c)(4) 
requires such an examination and opinion.  

The Board notes that efforts by the RO to obtain records from 
private medical care providers identified by the veteran have 
been unsuccessful.  The veteran is again advised of the fact 
that no records have been located.  If he is able to obtain 
more information regarding any pertinent post-service medical 
records, he should either submit them or furnish the RO with 
information so that the records can be requested by the RO. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be advised that 
efforts by VA to obtain private post-
service medical records regarding the 
left leg have not been successful.  He 
should be asked to submit any records he 
may be able to obtain or furnish the RO 
with appropriate names and addresses so 
that the RO may request such records. 

2.  Regardless of whether any post-
service private records are obtained, the 
veteran should be scheduled for a VA 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review.  The examiner should 
clearly report any current chronic left 
leg disorders, to include any scar(s).  
As to any current chronic left leg 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is 
causally related to service, to include 
the left leg symptoms documented in the 
service medical records.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted.  Unless the benefit sought is 
granted, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


